DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 03/16/2022 which has been entered. Claims 1 and 2 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1 and 2 are still pending in this application, with Claims 1 and 2 being independent.

NOTE: Based upon a review of the Specification the following recited elements [context summary report, context analysis engine, content aggregator mechanism and operations analyzer] have been granted a priority date of 06/25/2021. The recited callback manager has been granted a priority date of 01/28/2009.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (2007/0280460 A1) in view of Harris (9,106,724 B1), hereafter referred to as Harris (‘724), and further in view of Mezhibovsky et al (2017/0289355 A1) and Dezonno (2006/0002538 A1).
As per Claims 1 and 2, Harris teaches a system and method for a callback platform, comprising: a computing device comprising a memory and a processor (Figure 1 – Reference 105; Page 1, Paragraph [0016]; Page 3, Paragraph [0032]); a callback manager comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, cause the computing device to: initiate a session when first contact is made with a callback requestor (Figure 1 – Reference 105; Figure 2 – References 205 and 220; Page 2, Paragraphs [0019] and [0020]; Page 3, Paragraph [0034]).
Harris also teaches receiving a request for a callback to a callback recipient from a callback requester (Figure 2 – Reference 230; Page 2, Paragraphs [0019] and [0020]); instantiating a callback object (Figure 2 – Reference 240; Figure 3 – Reference 310; Page 2, Paragraphs [0020] and [0021]) and sending session attributes to at least one of a context analysis engine and a data message aggregator (Page 2, Paragraphs [0022] and [0024]).
 (Note: In paragraph [0022], Harris describes analyzing a caller call back request and detecting an elevated level of anger and/or frustration based on keyword detection and/or the volume level of the requestor when describing the issue reported by the requestor. Figure 3 is an illustration of a trouble ticket that is provided to a callback agent which contains information aggregated from the caller profile database, caller supplied IVR input, and a recording of the interaction)
Harris further teaches obtaining a context summary report (Page 2, Paragraphs [0022] and [0024]); link the context summary report and the callback object (Figure 3 – Reference 310; Page 2, Paragraph [0025]); provide the context summary report to the callback recipient at a scheduled callback time (Figure 3 – Reference 310; Figure 4 – Reference 470; Page 2, Paragraph [0025]; Page 3, Paragraph [0028]); execute callback requests (Figure 4 – Reference 480; Page 3, Paragraph [0028]).
110; Page 2, Paragraph [0022]; Page 4, Paragraph [0034]).
Harris additionally teaches forwarding the context content to a data message aggregator; and a context aggregator mechanism comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions, cause the computing device to: generate a context summary report by parsing, aggregating, and formatting the context content; and send the context summary report to the callback manager (Figure 3 – Reference 310; Page 3, Paragraph [0025]). 
Harris does not teach the callback platform being based in a cloud. However, Harris (‘724) does teach the callback platform being based in a cloud (Column 4, Lines 62-66) (Note: In Column 4, Lines 62-66; Harris (‘724) describes system elements not needing to be physically located at the same location as the contact handling system and may in fact be cloud-based systems)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Harris with the system and method as taught by Harris (‘724) to reduce the potential of call abandonment resulting from customer frustration associated with excessively long wait times and any loss of revenue associated with customers deciding to take their business elsewhere. 

However, Mezhibovsky teaches an operations analyzer comprising a fourth plurality of programming instructions stored in the memory and operating on the processor, wherein the fourth plurality of programming instructions, cause the computing device to: determine an appropriate communications channel to execute the callback between a callback requestor and a callback recipient; monitor for points of failure in the cloud callback platform; and bridge a callback requestor and callback recipient using an alternate communication channel when a callback attempt fails (Figure 4 – Reference 402; Figure 6; Page 1, Paragraph [0009];  Page 5, Paragraph [0048]; Page 6, Paragraphs [0052] and [0053]).
(Note: In paragraph [0009], Mezhibovsky describes a pacing engine [i.e. operations analyzer] that determines which customer interactions are offered callbacks, when will the callback occur, and which channel will the callback take place [e.g. voice calls, chats, emails, interaction via websites, etc.]. In paragraph [0048], Mezhibovsky describes repeating callback attempts in accordance with stored rules [e.g. plurality of programming instructions] if a previous callback attempt was unsuccessful [i.e. points of failure in the cloud callback platform])
(Note: In paragraph [0048], Mezhibovsky indicates that callback rules may be established dynamically, and describes leveraging customer presence to determine a best time for a callback. 
(Note: The combination of prior art supports an interpretation where a user schedules an initial landline callback that was unsuccessful. The pacing engine using dynamically applied callback rules checks customer presence associated with customer’s device and determines the customer is actively using their mobile device and sends a text message to alert the customer as to the callback and requests an immediate or ASAP callback as indicated in Figure 6. In accordance with the customer response the callback is executed)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Harris and Harris (‘724) with the system and method taught by Mezhibovsky to provide customers who are not able to be connected to an agent in a timely manner the opportunity to be connected to an agent at a time in the future when both the agent and the customer are available; thereby enabling the customer make productive use of their time and not waste it waiting to be connected to an agent.
The combination of Harris, Harris (‘724) and Mezhibovsky does not teach when a callback attempt fails as a result of a monitored failure in the cloud callback platform. However, Dezonno teaches when a callback attempt fails as a result of a monitored failure in the cloud callback platform (Page 1, Paragraph [0007]).
(Note: Applicant’s Specification does not indicate what a monitored failure consists of which allows for multiple interpretations of what can be considered as a monitored failure. In paragraph [0007], Dezonno indicates that callback failures at a specific date and time may occur 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system and method taught by Harris, Harris (‘724) and Mezhibovsky with the system and method taught by Dezonno to facilitate and provide a cost-effective solution that may be incorporated in existing call distributor systems to implement callbacks notwithstanding the presence of a fault condition in a contact center environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noble, JR (2006/0256949 A1), Williams et al (2010/0190477 A1), Bulut et al (2013/0346595 A1), Kaplan et al (2011/0176670 A1), T.G. (10,917,520 B1), Dervan et al (2017/0054846 A1), LEE et al (2020/0228657 A1), Hemm et al (2005/0182672 A1), Horvitz (7,251,696 B1) and King (2014/0226809 A1). Each of these describes systems and methods for providing callback services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652